DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the actuating head has been previously established in the claims, thereby raising an antecedent issue.  The examiner will examine as best understood with the actuating head one in the same.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-7, 13-14, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liebig et al., U.S. Patent Application Publication 2004/0253075.
Regarding claim 1, Liebig discloses an anchor comprising: an anchoring element (18) for anchoring in a receiving opening of the building element comprising an undercut, a connecting element (12) for connection to a supporting element, wherein the anchoring element is movable between an anchoring position for anchoring in the receiving opening and a release position for removal from the building element, wherein a securing element (36) which can be moved between a first position and a second position is provided, which blocks movement of the anchoring element between the anchoring position and the release position in the first position and releases the anchoring element in the second position, further comprising a securing and actuating element (at 14) for transferring the anchoring element between the anchoring position and the release position, wherein the securing and actuating element is arranged movable in an interior of the anchoring element and/or the connecting element,  wherein the securing and actuating element comprises an actuating head (at 24) for transferring the anchoring element from the anchoring position into the release position, and wherein a front end of the anchoring element comprises an actuating arm, onto which the actuating head of the securing and actuating element is pushed, in order to move the anchoring element into the release position (see Fig. 1, generally).  
Regarding claim 3, Liebig discloses an anchor wherein the anchoring element comprises a splaying part, which, in the anchoring position, projects outwards at a rear end region in a radial direction beyond an outer side of the connecting element and, in the release position, is arranged at the rear end region in the radial direction inside the outer side of the connecting element (at 44a).  
Regarding claim 4, Liebig discloses an anchor wherein the anchoring element comprises a plurality of splaying parts (see Fig. 1).  
Regarding claim 5, Liebig discloses an anchor wherein the securing and actuating element is arranged displaceable in an axial direction, in the interior of the anchoring element and/or the connecting element (see Figures).  
Regarding claim 6, Liebig discloses an anchor wherein the anchoring element can be swivelled between the anchoring position and the release position (as it meets the structural criteria, it is capable of performing in the same manner).  
Regarding claim 7, Liebig discloses an anchor wherein the securing and/or actuating element comprises an actuating head (24) for transferring the anchoring element from the anchoring position into the release position, wherein an actuating head in the anchoring position abuts on an inside against the splaying part of the anchoring element (see Fig. 3).  
Regarding claim 13, Liebig discloses an anchor comprising: an anchoring element (18) for anchoring in a receiving opening of the building element comprising an undercut, a connecting element (12) for connection to a supporting element or to a support arm for a protective shield, or to a lifting element for lifting the building element, wherein the anchoring element is movable between an anchoring position for anchoring in the receiving opening and a release position for removal from the building element, wherein a securing element (36) which can be moved between a first position and a second position is provided, which blocks movement of the anchoring element between the anchoring position and the release position in the first position and releases the anchoring element in the second position, further comprising a securing and actuating element (at 14) for transferring the anchoring element between the anchoring position and the release position, wherein the securing and actuating element is arranged movable in an interior of the anchoring element and/or the connecting element, wherein the securing and actuating element comprises an actuating head (24) for transferring the anchoring element from the anchoring position into the release position, wherein a front end of the anchoring element comprises an actuating arm (14), onto which the actuating head of the securing and actuating element is pushed, in order to move the anchoring element into the release position, and a tool (34) connected to the securing element of the anchor.  
Regarding claim 14, Liebig discloses an anchor wherein the anchor comprises: an anchoring element (18) for anchoring in the receiving opening of the building element comprising an undercut, a connecting element (12) for connection to a supporting element or to a support arm for a protective shield, or to a lifting element for lifting the building element, wherein the anchoring element is movable between an anchoring position for anchoring in the receiving opening and a release position for removal from the building element, wherein a securing element (36) which can be moved between a first position and a second position is provided, which blocks movement of the anchoring element between the anchoring position and the release position in the first position and releases the anchoring element in the second position, further comprising a securing and actuating element (14) for transferring the anchoring element between the anchoring position and the release position, wherein the securing and actuating element is arranged movable in an interior of the anchoring element and/or the connecting element, wherein the securing and actuating element comprises an actuating head (24) for transferring the anchoring element from the anchoring position into the release position, wherein a front end of the anchoring element comprises an actuating arm, onto which the actuating head of the securing and actuating element is pushed, in order to move the anchoring element into the release position, and wherein the building element is a wall, ceiling, or precast concrete part (48; paragraph 12).  
Regarding claim 16, Liebig discloses an anchor wherein the connecting supporting element is a platform for a form work, a support arm for a protective shield, or a lifting element for lifting the building element (paragraph 12; a concrete slab may be a platform for a form work).  
Regarding claim 18, Liebig discloses an anchor wherein the plurality of splaying parts are arranged at regular angular intervals in a circumferential direction (see Fig. 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebig et al., U.S. Patent Application Publication 2004/0253075 in view of McClure, U.S. Patent Application Publication 2012/0230796.
Regarding claim 9, Liebig discloses an anchor but does not disclose wherein the securing element comprises a retaining hole with a thread, for fitting of a tool.  McClure teaches a hole at the top of the securing element (see Figures).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a hole capable of use with a tool for ease of insertion of the anchor.  The phrase “for fitting of a tool” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 10, Liebig discloses an anchor but does not specifically disclose wherein the connecting element comprises an inner thread for a fastening screw.  McClure teaches a hole on the connecting element including an inner thread on an anchoring element (to accommodate 126, see Figures).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize internal threads for a secure fit of a tool which may be used to insert the anchor.  The phrase “for fastening a tool” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 11, the prior art, as modified, discloses an anchor wherein the fastening screw is connected to the connecting element, and wherein the fastening screw secures the securing and actuating element against a transfer of the anchoring element from the anchoring position into the release position (when a screw is utilized, as it has not been positively claimed, as all of the components are connected together in some manner).  
Regarding claim 15, Liebig discloses an anchor comprising: arranging an anchor (10) in a receiving opening of the building element (see Fig. 2), wherein the anchor comprises: an anchoring element (18) for anchoring in a receiving opening of the building element comprising an undercut, a connecting element (12) for connection to a supporting element or to a support arm for a protective shield, or to a lifting element for lifting the building element, wherein the anchoring element is movable between an anchoring position for anchoring in the receiving opening and a release position for removal from the building element (see Figs. 2-3, generally), wherein a securing element (36) which can be moved between a first position and a second position is provided, which blocks movement of the anchoring element between the anchoring position and the release position in the first position and releases the anchoring element in the second position, further comprising a securing and actuating element (14) for transferring the anchoring element between the anchoring position and the release position, wherein the securing and actuating element is arranged movable in an interior of the anchoring element and/or the connecting element, wherein the securing and actuating element comprises an actuating head (24) for transferring the anchoring element from the anchoring position into the release position, wherein a front end of the anchoring element comprises an actuating arm (14), onto which the actuating head of the securing and actuating element is pushed, in order to move the anchoring element into the release position, but does not disclose fitting a tool to the securing element of the anchor, transferring the securing element from the first position into the second position with aid of the tool, transferring the anchoring element of the anchor from the anchoring position into the release position, and removing the anchoring element, the connecting element, and the securing element, from the building element.  McClure teaches the use of a tool (abstract) and that the anchor is removable (paragraph 16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the anchor may be removed via a tool used to insert the anchor in the same manner.
Regarding claim 19, the prior art as modified discloses an anchor wherein the tool is a pulling tool (as the anchor is to be removable, the tool will be required to pull).
Claim(s) 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebig et al., U.S. Patent Application Publication 2004/0253075 in view of McClure, U.S. Patent Application Publication 2017/0248163.
Regarding claim 12, Liebig discloses an anchor but does not specifically disclose wherein the anchoring element is accommodated in a sealing sleeve, which comprises at least one predetermined break point.  McClure teaches a sleeve (420) utilized in a fastening system.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a sleeve around the apparatus to produce a smooth surface for insertion of the fastening system, and that it will contain a break point for easy removal.
Regarding claim 20, the prior art, as modified, discloses an anchor wherein the connecting element is also accommodated in a sealing sleeve comprising at least one predetermined break point (the entire apparatus is modified to be within a sleeve).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebig et al., U.S. Patent Application Publication 2004/0253075.
Regarding claim 17, Liebig discloses an anchor with splaying parts but does not specifically disclose wherein the plurality of splaying parts is three splay elements.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize three splaying parts as the same results would be produced and the effectiveness of the anchor would not be altered, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
See new rejections as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633